—Motion for reargument granted and, upon reargument, motion for writ of error coram nobis granted and order entered April 17, 1998 and order entered and decision filed November 19,1997 vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, whether defendant was entitled to a second examination pursuant to CPL 730.20 (1). Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order entered April 17, 1998 and the order entered and decision filed November 19, 1997 are vacated, and this Court will consider the appeal de novo (see, People v Vasquez, 70 NY2d 1, rearg denied 70 NY2d 748; People v LeFrois, 151 AD2d 1046). Defendant is directed to file and serve his brief on or before October 5, 1998. Present — Lawton, J. P., Hayes, Boehm and Fallon, JJ.